Exhibit 10.2

 

 



EXECUTION VERSION

 



PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of February 28, 2020 by and among THE JOINT CORP., a Delaware
corporation (the “Borrower”), and any additional entities which become parties
to this Security Agreement by executing a Security Agreement Supplement hereto
in substantially the form of Annex I hereto (such additional entities, together
with Borrower, each a “Grantor”, and collectively, the “Grantors”), and JPMorgan
Chase Bank, N.A., in its capacity as administrative agent (the “Administrative
Agent”), for the Lenders party to the Credit Agreement referred to below.

 

PRELIMINARY STATEMENT

 

The Borrower, the other Grantors, Administrative Agent and the Lenders party
thereto are entering into a Credit Agreement dated as of February 28, 2020 (as
it may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). The Grantors are entering into this Security
Agreement in order to induce the Lenders to enter into and extend credit to the
Borrower under the Credit Agreement and to secure the Secured Obligations that
it has agreed to guarantee pursuant to Article X of the Credit Agreement.

 

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1.       Terms Defined in Credit Agreement. All capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement. The terms and provisions of Sections 1.03 and 1.04 of the
Credit Agreement are hereby incorporated herein in their entirety by this
reference thereto.

 

1.2.       Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

 

1.3.       Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

 

“Account Debtor” means any Person obligated on an Account.

 

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

 

“Closing Date” means the date of the Credit Agreement.

 

“Collateral” shall have the meaning set forth in Article II.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, supplemented or otherwise
modified from time to time.

 







“Commercial Tort Claims” means the commercial tort claims as defined in Article
9 of the UCC, including each commercial tort claim specifically described in
Section 13 of each Perfection Certificate.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Grantor, a banking
institution holding such Grantor’s funds, and the Administrative Agent with
respect to collection and control of all deposits and balances held in a deposit
account maintained by such Grantor with such banking institution.

 

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

 

“Documents” shall have the meaning set forth in Article 9 of the UCC.

 

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

 

“Event of Default” means an event described in Section 5.1.

 

“Excluded Equity” means subject to Section 5.14(b) of the Credit Agreement, the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) of any Foreign Subsidiary, solely to the
extent that such Equity Interests represent more than the percentage of the
outstanding Equity Interests of such Foreign Subsidiary that (i) could
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for U.S. federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s U.S. parent and (ii) could
reasonably be expected to cause any material adverse tax consequences.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

 

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

 

“Goods” shall have the meaning set forth in Article 9 of the UCC.

 

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

 

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

 



2



“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

“Lenders” mean the lenders party to the Credit Agreement and their successors
and assigns.

 

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.

 

“Perfection Certificate” shall mean a certificate, completed (and supplemented,
as necessary, in accordance with Section 4.6(f) hereof) by each Grantor and duly
executed by a Financial Officer of each Grantor.

 

“Pledged Collateral” means all Instruments, Securities, other Investment
Property and Pledged Equity Interests of the Grantors, whether or not physically
delivered to the Administrative Agent pursuant to this Security Agreement.

 

“Pledged Equity Interests” means all Equity Interests held or owned by the
Grantors from time to time including any Pledged Stock, Pledged Partnership
Interests, Pledged LLC Interests and Pledged Trust Interests, but excluding the
Excluded Equity.

 

“Pledged LLC Interests” means all interests of the Grantors now owned or
hereafter acquired in any limited liability company and the certificates, if
any, representing such limited liability company interests and any interest of
the Grantors on the books and records of such limited liability company and all
dividends, distributions, cash, warrants, rights (including, without limitation,
all voting rights, consent rights and waiver rights), options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and any other warrant, right or option to
acquire any of the foregoing, but excluding the Excluded Equity.

 

“Pledged Partnership Interests” means all interests of the Grantors now owned or
hereafter acquired in any general partnership, limited partnership, limited
liability partnership or other partnership and the certificates, if any,
representing such partnership interests and any interest of the Grantors on the
books and records of such partnership and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such partnership interests and any
other warrant, right or option to acquire any of the foregoing, but excluding
the Excluded Equity.

 

“Pledged Stock” means all shares of capital stock now owned or hereafter
acquired by the Grantors, and the certificates, if any, representing such shares
and any interest of the Grantors in the entries on the books of the issuer of
such shares and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares and any other warrant, right or option to acquire any
of the foregoing, but excluding the Excluded Equity.

 



3



“Pledged Trust Interests” means all interests of the Grantors now owned or
hereafter acquired in a Delaware statutory trust or other trust and the
certificates, if any, representing such trust interests and any interest of the
Grantors on the books and records of such trust or on the books and records of
any securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such trust interests
and any other warrant, right or option to acquire any of the foregoing.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Parties” shall have the meaning set forth in the Credit Agreement.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Security Agreement Supplement” shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
an entity that becomes a Grantor under this Security Agreement after the date
hereof.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

 

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Illinois or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 



4



ARTICLE II

GRANT OF SECURITY INTEREST

 

Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including the following property
of the Grantors to secure the prompt and complete payment and performance of the
Secured Obligations:

 

(i)all Accounts;

(ii)all Chattel Paper;

(iii)all Copyrights, Patents and Trademarks;

(iv)all Documents;

(v)all Equipment;

(vi)all Fixtures;

(vii)all General Intangibles;

(viii)all Goods;

(ix)all Instruments;

(x)all Inventory;

(xi)all Investment Property;

(xii)all Pledged Equity Interests;

(xiii)all Securities;

(xiv)all cash or cash equivalents;

(xv)all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xvi)all Deposit Accounts with any bank or other financial institution;

(xvii)all Commercial Tort Claims; and

(xviii)all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

 

provided, however, notwithstanding any provision contained herein to the
contrary, the term “Collateral” does not, and shall not, include any Excluded
Equity.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement), to the Administrative Agent and the Secured
Parties that:

 



5



3.1.             Title, Authorization, Validity, Enforceability, Perfection and
Priority. Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Administrative Agent the security interest in the Collateral pursuant
hereto. The execution and delivery by such Grantor of this Security Agreement
has been duly authorized by proper limited liability company proceedings of such
Grantor, and this Security Agreement constitutes a legal valid and binding
obligation of such Grantor and creates a security interest which is enforceable
against such Grantor in all Collateral it now owns or hereafter acquires,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. Each Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein (including (x) the exact legal
name of each Grantor and (y) the jurisdiction of organization of each Grantor)
is correct and complete as of the Closing Date. UCC financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations containing a description of the Collateral have been
prepared by the Administrative Agent based upon the information provided to the
Administrative Agent and the other Secured Parties in each Perfection
Certificate for filing in each governmental, municipal or other office specified
in Section 4(c) of each Perfection Certificate (or specified by notice from the
Borrower Representative to the Administrative Agent after the Closing Date in
the case of filings, recordings or registrations required by Section 4.1 hereof
or Section 5.14 of the Credit Agreement), which are all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in the Collateral consisting of United States
Patents, Trademarks and Copyrights) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Administrative Agent (for the ratable benefit of the
Secured Parties) in respect of all Collateral in which the Security Interest may
be perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.

 

3.2.             Type and Jurisdiction of Organization, Organizational and
Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth in
Sections 1 and 4 of its Perfection Certificate.

 

3.3.             Principal Location. Such Grantor’s mailing address, which shall
be its address for notices and other communications provided for herein and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed in Section 4
of its Perfection Certificate; such Grantor has no other places of business
except those set forth in Section 4 of its Perfection Certificate.

 

3.4.             Collateral Locations. All of such Grantor’s locations where
Collateral is located are listed on Section 4 of its Perfection Certificate. All
of said locations are leased by the Grantor as lessee and designated in Section
4 of its Perfection Certificate.

 

3.5.             Deposit Accounts. All of such Grantor’s Deposit Accounts are
listed on Schedule 11 of the Perfection Certificate.

 

3.6.             Exact Names. Such Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization. Such Grantor has not, during the past five years, been known by
or used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition other than as disclosed in
Section 2 of the Perfection Certificate.

 

3.7.             Letter-of-Credit Rights and Chattel Paper. All action by such
Grantor necessary or desirable to protect and perfect the Administrative Agent’s
Lien on Letter-of-Credit Rights and Chattel Paper (including the delivery of all
originals and the placement of a legend on all Chattel Paper as required
hereunder) has been duly taken. The Administrative Agent will have a fully
perfected first priority security interest such Collateral, subject only to
Liens permitted under Section 4.1(e).

 



6



3.8.             Accounts and Chattel Paper.

 

(a)                The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts and Chattel Paper are and will be
correctly stated in all records of such Grantor relating thereto and in all
invoices with respect thereto furnished to the Administrative Agent by such
Grantor from time to time. As of the time when each Account or each item of
Chattel Paper arises, such Grantor shall be deemed to have represented and
warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.

 

(b)                With respect to its Accounts, (i) all Accounts represent bona
fide sales of Inventory or rendering of services to Account Debtors in the
ordinary course of such Grantor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper; (ii) there are no setoffs, claims or disputes
existing or asserted with respect thereto and such Grantor has not made any
agreement with any Account Debtor for any extension of time for the payment
thereof (other than disputed amounts on credit card transactions from time to
time), any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance allowed by such Grantor in the ordinary
course of its business for prompt payment and disclosed to the Administrative
Agent; (iii) to such Grantor’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Grantor’s books and records and any invoices, statements with respect
thereto; (iv) such Grantor has not received any notice of proceedings or actions
which are threatened or pending against any Account Debtor which might result in
any adverse change in such Account Debtor’s financial condition; and (v) such
Grantor has no knowledge that any Account Debtor has become insolvent or is
generally unable to pay its debts as they become due.

 

(c)                In addition, with respect to all of its Accounts, (i) the
amounts shown on all invoices and statements with respect thereto are actually
and absolutely owing to such Grantor as indicated thereon and are not in any way
contingent, and (ii) to such Grantor’s knowledge, all Account Debtors have the
capacity to contract.

 

3.9.             Inventory. With respect to any of its Inventory (if any) (a)
such Inventory (other than Inventory in transit) is located at one of such
Grantor’s locations set forth on the Perfection Certificate, (b) no Inventory
(other than Inventory in transit) is now, or shall at any time or times
hereafter be stored at any other location except as permitted by Section 4.1(g),
(c) such Grantor has good, indefeasible and merchantable title to such Inventory
and such Inventory is not subject to any Lien or security interest or document
whatsoever except for the security interest granted to the Administrative Agent
hereunder, for the benefit of the Administrative Agent and the Secured Parties,
and Permitted Encumbrances, (d) such Inventory is of good and merchantable
quality, free from any defects, (e) such Inventory is not subject to any
licensing, patent, royalty, trademark, trade name or copyright agreements with
any third parties which would require any consent of any third party upon sale
or disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, (f) such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder, and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Administrative
Agent following an Event of Default shall not require the consent of any Person
and shall not constitute a breach or default under any contract or agreement to
which such Grantor is a party or to which such property is subject.

 

3.10.          Intellectual Property. Such Grantor does not have any interest
in, or title to, any Patent, Trademark or Copyright except as set forth in
Schedule 12 of the Perfection Certificate. This Security Agreement is effective
to create a valid and continuing Lien and, upon filing of appropriate financing
statements in the offices listed on Schedule 12B of the Perfection Certificate
and this Security Agreement with the United States Copyright Office and the
United States Patent and Trademark Office, as applicable, fully perfected first
priority security interests in favor of the Administrative Agent on such
Grantor’s Patents, Trademarks and Copyrights, such perfected security interests
are enforceable as such as against any and all creditors of and purchasers from
such Grantor; and all action necessary or desirable to protect and perfect the
Administrative Agent’s Lien on such Grantor’s Patents, Trademarks or Copyrights
shall have been duly taken, subject to the rights of Franchisees and franchise
developers under Franchise Agreements and Regional Franchise Development
Agreements.

 



7



3.11.          Filing Requirements. None of its Equipment is covered by any
certificate of title, except for the vehicles. None of the Collateral owned by
it is of a type for which security interests or liens may be perfected by filing
under any federal statute except for (a) the vehicles and (b) Patents,
Trademarks and Copyrights held by such Grantor and described in Schedule 12 to
the Perfection Certificate. The legal description, county and street address of
each property on which any Fixtures are located is set forth in Schedule 4(d) of
the Perfection Certificate together with the name and address of the record
owner of each such property.

 

3.12.          No Financing Statements, Security Agreements. No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated (by a filing authorized by the secured
party in respect thereof) naming such Grantor as debtor has been filed or is of
record in any jurisdiction except for financing statements or security
agreements (a) naming the Administrative Agent on behalf of the Secured Parties
as the secured party and (b) in respect to other Liens permitted under Section
6.02 of the Credit Agreement.

 

3.13.          Pledged Collateral.

 

(a)                Schedule 9 to the Perfection Certificate sets forth a
complete and accurate list of all of the Pledged Collateral owned by such
Grantor. Such Grantor is the direct, sole beneficial owner and sole holder of
record of the Pledged Collateral listed on Schedule 9 to the Perfection
Certificate as being owned by it, free and clear of any Liens, except for the
security interest granted to the Administrative Agent for the benefit of the
Secured Parties hereunder and Permitted Encumbrances. Such Grantor further
represents and warrants that (i) all Pledged Collateral owned by it constituting
an Equity Interest has been (to the extent such concepts are relevant with
respect to such Pledged Collateral) duly authorized, validly issued, are fully
paid and non-assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest, either such certificates
are Securities as defined in Article 8 of the UCC as a result of actions by the
issuer or otherwise, or, if such certificates are not Securities, such Grantor
has so informed the Administrative Agent so that the Administrative Agent may
take steps to perfect its security interest therein as a General Intangible,
(iii) all such Pledged Collateral held by a securities intermediary is covered
by a control agreement among such Grantor, the securities intermediary and the
Administrative Agent pursuant to which the Administrative Agent has Control,
(iv) all Pledged Collateral which represents Indebtedness owed to such Grantor
has been duly authorized, authenticated or issued and delivered by the issuer of
such Indebtedness, is the legal, valid and binding obligation of such issuer and
such issuer is not in default thereunder, (v) none of the Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests constitute
Certificated Securities or Uncertificated Securities (as each such term is
defined in the UCC in effect in the State of Illinois on the date hereof), and
(vi) such Grantor has the unencumbered right to grant a security interest in and
pledge the Pledged Collateral.

 

(b)                In addition, (i) none of the Pledged Collateral owned by it
has been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject, (ii) no options, warrants, calls or commitments of
any character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

 



8



(c)                Except as set forth in Schedule 9 to the Perfection
Certificate, such Grantor owns 100% of the issued and outstanding Equity
Interests which constitute Pledged Collateral owned by it and none of the
Pledged Collateral which represents Indebtedness owed to such Grantor is
subordinated in right of payment to other Indebtedness or subject to the terms
of an indenture.

 

(d)                On or before the date of this Security Agreement, such
Grantor has delivered to the Administrative Agent all certificates (if any)
evidencing its Pledged Equity Interests and owned by it on the date of this
Security Agreement. Upon the later of the date of this Security Agreement and
the filing or recordation of the financing statements referred to in Sections
4.1(b) and 6.2(a), the Administrative Agent holds a perfected first-priority
security interest in such Pledged Equity Interests for the benefit of the
Secured Parties, to the extent a security interest can be perfected in such
collateral either through the filing of financing statements described in such
Sections or the delivery of such certificates evidencing such collateral to, and
possession of such collateral by, the Administrative Agent.

 

ARTICLE IV

COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement applicable to any Grantor (and after giving effect
to supplements, if any, to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement) and
thereafter until this Security Agreement is terminated pursuant to the terms
hereof, each such additional Grantor agrees that:

 

4.1.       General.

 

(a)               Collateral Records. Such Grantor will maintain complete and
accurate books and records with respect to the Collateral owned by it, and
furnish to the Administrative Agent such reports relating to such Collateral as
the Administrative Agent shall from time to time request.

 

(b)               Authorization to File Financing Statements; Ratification. Such
Grantor hereby authorizes the Administrative Agent to file, and if requested
will deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain a first perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor. Any financing statement filed by the Administrative Agent may be filed
in any filing office in any UCC jurisdiction and may (i) indicate such Grantor’s
Collateral (1) as all assets of the Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating such Grantor’s Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor also agrees to furnish
any such information described in the foregoing sentence to the Administrative
Agent promptly upon request. Such Grantor also ratifies its authorization for
the Administrative Agent to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

 



9



(c)               Further Assurances. Such Grantor will, if so requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent requests, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Administrative Agent may reasonably
request, all in such detail as the Administrative Agent may specify. Such
Grantor also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Administrative Agent in its Collateral and the priority thereof against any Lien
not expressly permitted hereunder.

 

(d)               Disposition of Collateral. Such Grantor will not sell, lease
or otherwise dispose of the Collateral except for dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.

 

(e)               Liens. Such Grantor will not create, incur, or suffer to exist
any Lien on the Collateral except (i) the security interest created by this
Security Agreement, and (ii) other Liens permitted under Section 6.02 of the
Credit Agreement.

 

(f)                Other Financing Statements. Such Grantor will not authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except for financing statements (i)
naming the Administrative Agent on behalf of the Secured Parties as the secured
party, and (ii) in respect to other Liens permitted under Section 6.02 of the
Credit Agreement. Such Grantor acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement without the prior written consent of the Administrative
Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.

 

(g)               Locations. Such Grantor will not (i) maintain any Collateral
owned by it at any location other than those locations listed on Schedule 4 of
the Perfection Certificate or disclosed to Administrative Agent pursuant to
clause (ii) of this Section, (ii) otherwise change, or add to, such locations
without the Administrative Agent’s prior written consent as required by the
Credit Agreement (and if the Administrative Agent gives such consent, such
Grantor will concurrently therewith obtain a Collateral Access Agreement for
each such location to the extent required by the Credit Agreement), or (iii)
change its principal place of business or chief executive office from the
location identified in Paragraph 4 of the Perfection Certificate, other than as
permitted by the Credit Agreement.

 

(h)               Compliance with Terms. Such Grantor will perform and comply in
all material respects with all obligations in respect of the Collateral owned by
it and all agreements to which it is a party or by which it is bound relating to
such Collateral.

 

4.2.       Receivables.

 

(a)                Certain Agreements on Receivables. Grantor may reduce amounts
owing in respect of Receivables subject to credit card charge backs arising from
time to time not to exceed $250,000 in any annual period. Such Grantor will not
make or agree to make any discount, credit, rebate or other reduction in the
original amount owing on a Receivable or accept in satisfaction of a Receivable
less than the original amount thereof, except that, prior to the occurrence of
an Event of Default, such Grantor may reduce the amount of Accounts arising from
the sale of Inventory (if any) in accordance with its present policies and in
the ordinary course of business.

 

(b)                Collection of Receivables. Except as otherwise provided in
this Security Agreement, such Grantor will collect and enforce, at such
Grantor’s sole expense, all amounts due or hereafter due to such Grantor under
the Receivables owned by it.

 

(c)                Delivery of Account Information. Such Grantor will deliver to
the Administrative Agent immediately upon its request after the occurrence and
during the continuation of an Event of Default in reasonable detail (i) an
accounting of its Accounts with respect to its Chiropractic Care Facilities, and
(ii) an accounting of its then current royalties payable in respect of its
Franchise Agreements and Regional Franchise Development Agreements.

 



10



(d)                Disclosure of Counterclaims on Receivables. If (i) any
material discount, credit or agreement to make a rebate or to otherwise reduce
the amount owing on any Receivable owned by such Grantor exists or (ii) if, to
the knowledge of such Grantor, any material dispute, setoff, claim, counterclaim
or defense exists or has been asserted or threatened with respect to any such
Receivable, such Grantor will promptly disclose such fact to the Administrative
Agent in writing.

 

(e)                Electronic Chattel Paper. Such Grantor shall take all steps
necessary to grant the Administrative Agent Control of all electronic chattel
paper in accordance with the UCC and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.

 

4.3.       Inventory and Equipment.

 

(a)                Maintenance of Goods. Such Grantor will do all things
necessary to maintain, preserve, protect and keep its Inventory and the
Equipment in good repair and working and saleable condition, except for damaged
or defective goods arising in the ordinary course of such Grantor’s business and
except for ordinary wear and tear in respect of the Equipment.

 

(b)       Returned Inventory. If an Account Debtor returns any Inventory to such
Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount. In the event any Account Debtor
returns Inventory to such Grantor when an Event of Default exists, such Grantor,
upon the request of the Administrative Agent, shall: (i) hold the returned
Inventory in trust for the Administrative Agent; (ii) segregate all returned
Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Administrative Agent’s written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Administrative Agent’s prior written consent. All returned Inventory shall be
subject to the Administrative Agent’s Liens thereon.

 

(c)       [Intentionally Omitted].

 

(d)       Equipment. Such Grantor shall not permit any Equipment to become a
fixture with respect to real property or to become an accession with respect to
other personal property with respect to which real or personal property the
Administrative Agent does not have a Lien. Such Grantor will not, without the
Administrative Agent’s prior written consent, alter or remove any identifying
symbol or number on any of such Grantor’s Equipment constituting Collateral.

 

4.4.       Delivery of Instruments, Securities, Chattel Paper and Documents.
Such Grantor will (a) deliver to the Administrative Agent immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities and Instruments constituting Collateral owned by it (if any then
exist) (excluding existing notes payable pursuant to the sale of Regional
Franchise Development Agreements, which notes do not exceed $500,000 in the
aggregate), (b) hold in trust for the Administrative Agent upon receipt and
immediately thereafter deliver to the Administrative Agent any Chattel Paper,
Securities and Instruments constituting Collateral, and (c) upon the
Administrative Agent’s request, deliver to the Administrative Agent (and
thereafter hold in trust for the Administrative Agent upon receipt and
immediately deliver to the Administrative Agent) any Document evidencing or
constituting Collateral.

 

4.5.       Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, giving the
Administrative Agent Control.

 



11



4.6.       Pledged Collateral.

 

(a)                Changes in Capital Structure of Issuers. Such Grantor will
not (i) permit or suffer any issuer of an Equity Interest constituting Pledged
Collateral owned by it to dissolve, merge, liquidate, retire any of its Equity
Interests or other Instruments or Securities evidencing ownership, reduce its
capital, sell or encumber all or substantially all of its assets (except for
Permitted Encumbrances and sales of assets permitted pursuant to Section 4.1(d))
or merge or consolidate with any other entity, or (ii) vote any such Pledged
Collateral in favor of any of the foregoing. Prior to or upon any merger or
consolidation permitted by the Credit Agreement of any issuer of any Pledged
Equity Interest that is Controlled by such Grantor, (A) such Grantor shall cause
such issuer to create a security interest that is perfected by a filed financing
statement (that is not effective solely under Section 9-508 of the UCC) in
collateral in which such new debtor has or acquires rights, and (B) all of the
outstanding capital stock or other Equity Interests of the surviving or
resulting corporation, limited liability company, partnership or other entity
shall be pledged hereunder and no cash, securities or other property shall be
distributed in respect of the outstanding Equity Interests

 

(b)                Issuance of Additional Securities. Such Grantor will not
permit or suffer the issuer of an Equity Interest constituting Pledged
Collateral owned by it to issue additional Equity Interests, any right to
receive the same or any right to receive earnings, except to such Grantor.

 

(c)                Registration of Pledged Collateral. Such Grantor will permit
any registerable Pledged Collateral to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the
Administrative Agent.

 

(d)                Exercise of Rights in Pledged Collateral.

 

(i)       Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.

 

(ii)               Such Grantor will permit the Administrative Agent or its
nominee at any time after the occurrence of an Event of Default, without notice,
to exercise all voting rights or other rights relating to the Pledged Collateral
owned by it, including, without limitation, exchange, subscription or any other
rights, privileges, or options pertaining to any Equity Interest or Investment
Property constituting Pledged Collateral as if it were the absolute owner
thereof.

 

(iii)             Such Grantor shall be entitled to collect and receive for its
own use all cash dividends and interest paid in respect of the Pledged
Collateral owned by it to the extent not in violation of the Credit Agreement
other than any of the following distributions and payments (collectively
referred to as the “Excluded Payments”): (A) dividends and interest paid or
payable other than in cash in respect of such Pledged Collateral, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral; (B) dividends and other
distributions paid or payable in cash in respect of such Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of an issuer;
and (C) cash paid, payable or otherwise distributed, in respect of principal of,
or in redemption of, or in exchange for, such Pledged Collateral; provided
however, that until actually paid, all rights to such distributions shall remain
subject to the Lien created by this Security Agreement; and

 



12



(iv)              All Excluded Payments and all other distributions not
permitted by the Credit Agreement in respect of any of the Pledged Collateral
owned by such Grantor, whenever paid or made, shall be delivered to the
Administrative Agent to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Administrative Agent,
be segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement).

 

(v)                Such Grantor shall cause its Subsidiaries and, if required by
the Administrative Agent, each member of such Subsidiary, to enter into the
consent and acknowledgement of the security interest.

 

(e)                Interests in Limited Liability Companies and Limited
Partnerships. Each Grantor agrees that no ownership interests in a limited
liability company or a limited partnership which are included within the
Collateral owned by such Grantor shall at any time constitute a Security under
Article 8 of the UCC of the applicable jurisdiction. Such Grantor shall comply
with all obligations under any partnership agreement or limited liability
company agreement relating to the Pledged Partnership Interests and Pledged LLC
Interests and, other than as permitted under the Credit Agreement, shall enforce
all of its rights with respect to any Pledged Equity Interests.

 

(f)                 Updates to Perfection Certificate. In the event such Grantor
acquires rights in any Pledged Collateral after the date hereof, it shall
deliver to the Administrative Agent an updated Perfection Certificate,
reflecting such new Pledged Collateral and all other Pledged Collateral.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Administrative Agent shall attach to all Pledged Collateral
immediately upon such Grantor’s acquisition of rights therein and shall not be
affected by the failure of such Grantor to deliver an updated Perfection
Certificate as required hereby.

 

4.7.             Intellectual Property.

 

(a)                Such Grantor will use its best efforts to secure all consents
and approvals necessary or appropriate for the assignment to or benefit of the
Administrative Agent of any License held by such Grantor and to enforce the
security interests granted hereunder.

 

(b)                Such Grantor shall notify the Administrative Agent
immediately if it knows or has reason to know that any application or
registration relating to any Patent, Trademark or Copyright (now or hereafter
existing) material to its franchise concept may become abandoned or dedicated,
or of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding such Grantor’s ownership of any Patent, Trademark or Copyright, its
right to register the same, or to keep and maintain the same.

 

(c)                Other than filing trademark applications in the Ordinary
Course of Business and consistent with past practices for the purpose of
furthering its franchise concept, in no event shall such Grantor, either
directly or through any agent, employee, licensee or designee, file an
application for the registration of any Patent, Trademark or Copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency without giving the Administrative Agent prior
written notice thereof, and, upon request of the Administrative Agent, such
Grantor shall execute and deliver any and all security agreements as the
Administrative Agent may request to evidence the Administrative Agent’s first
priority security interest on such Patent, Trademark or Copyright, and the
General Intangibles of such Grantor relating thereto or represented thereby.

 



13



(d)                Such Grantor shall take all actions necessary or requested by
the Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Patents,
Trademarks and Copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings, unless such Grantor
shall determine that such Patent, Trademark or Copyright is not material to the
conduct of such Grantor’s business.

 

(e)                Such Grantor shall, unless it shall reasonably determine that
such Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the
Administrative Agent shall deem appropriate under the circumstances to protect
such Patent, Trademark or Copyright. In the event that such Grantor institutes
suit because any of its Patents, Trademarks or Copyrights constituting
Collateral is infringed upon, or misappropriated or diluted by a third party,
such Grantor shall comply with Section 4.8.

 

4.8       Commercial Tort Claims. Such Grantor shall promptly, and in any event
within five (5) Business Days after the same is acquired by it, notify the
Administrative Agent of any commercial tort claim (as defined in the UCC)
acquired by it and, unless the Administrative Agent otherwise consents, such
Grantor shall enter into an amendment to this Security Agreement, in the form of
Exhibit A hereto, granting to Administrative Agent a first priority security
interest in such commercial tort claim.

 

4.9.       Letter-of-Credit Rights. If such Grantor is or becomes the
beneficiary of a letter of credit, it shall promptly, and in any event within
two (2) Business Days after becoming a beneficiary, notify the Administrative
Agent thereof and cause the issuer and/or confirmation bank to (i) consent to
the assignment of any Letter-of-Credit Rights to the Administrative Agent and
(ii) agree to direct all payments thereunder to a Deposit Account at the
Administrative Agent or subject to a Deposit Account Control Agreement for
application to the Secured Obligations, in accordance with Section 2.18 of the
Credit Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent.

 

4.10.       Federal, State or Municipal Claims. Such Grantor will promptly
notify the Administrative Agent of any Collateral which constitutes a claim
against the United States government or any state or local government or any
instrumentality or agency thereof, the assignment of which claim is restricted
by federal, state or municipal law.

 

4.11.       No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

 

4.12.        Insurance. (a) In the event any Collateral is located in any area
that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, such Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Grantor within a “Special Flood Hazard
Area”). The amount of flood insurance required by this Section shall at a
minimum comply with applicable law, including the Flood Disaster Protection Act
of 1973, as amended. If applicable, such Grantor shall promptly deliver evidence
to the Administrative Agent that “life of loan” flood zone determinations and
flood insurance in such amounts, and otherwise in form and substance
satisfactory to the Administrative Agent, have been obtained

 



14



(b) All insurance policies required hereunder and under Section 5.10 of the
Credit Agreement shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Secured Parties) as an additional insured or as
lender’s loss payee, as applicable, and shall contain lender loss payable
clauses or mortgagee clauses, through endorsements in form and substance
satisfactory to the Administrative Agent, which provide that: (i) all proceeds
thereunder with respect to any Collateral shall be payable to the Administrative
Agent; (ii) no such insurance shall be affected by any act or neglect of the
insured or owner of the property described in such policy; and (iii) such policy
and lender loss payable or mortgagee clauses may be canceled, amended, or
terminated only upon at least thirty (30) days prior written notice given to the
Administrative Agent. In addition to the above, Grantors shall use their best
efforts to cause the medical malpractice insurance policies to be maintained by
the medical professionals pursuant to the terms of the Franchise Agreements to
name the Administrative Agent (for the benefit of the Administrative Agent and
the Secured Parties) as an additional insured or as lender’s loss payee, as
applicable, as soon as practicable after the execution of this Security
Agreement.

 

(c) All premiums on any such insurance shall be paid when due by such Grantor,
and copies of the policies delivered to the Administrative Agent. Unless a
Grantor provides the Administrative Agent with evidence of the insurance
coverage required by this Security Agreement, the Administrative Agent may
purchase insurance at such Grantor’s or the Borrower’s expense to protect the
Administrative Agent’s and the other Secured Parties’ interests in the
Collateral. This insurance may, but need not, protect such Grantor’s interests.
The coverage that the Administrative Agent purchases may not pay any claim that
such Grantor makes or any claim that is made against such Grantor in connection
with the Collateral. Such Grantor may later cancel any insurance purchased by
the Administrative Agent, but only after providing the Administrative Agent with
evidence that such Grantor has obtained insurance as required by this Security
Agreement. If the Administrative Agent purchases insurance for the Collateral,
such Grantor and the Borrower will be responsible for the costs of that
insurance, including interest and any other charges the Administrative Agent may
impose in connection with the placement of the insurance, until the effective
date of the cancellation or expiration of the insurance. The costs of the
insurance may be added to the Borrower’s or such Grantor’s total outstanding
balance or obligation. The costs of the insurance may be more than the cost of
insurance such Grantor may be able to obtain on its own. By purchasing such
insurance, the Administrative Agent shall not be deemed to have waived any
Default arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor.

 

4.13.        Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
Grantor’s corporate headquarters, which agreement or letter shall provide access
rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee, bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Administrative Agent.

 

4.14.       Deposit Account Control Agreements. Such Grantor will provide to the
Administrative Agent upon the Administrative Agent’s request, a Deposit Account
Control Agreement duly executed on behalf of each financial institution holding
a deposit account of such Grantor as set forth in this Security Agreement;
provided, a Deposit Account Control Agreement shall not be required for any
deposit account that is to be moved to Administrative Agent within the
post-closing time frame set forth in the Credit Agreement.

 

 

4.15.       Change of Name or Location; Change of Fiscal Year. Such Grantor
shall not (a) change its name as it appears in official filings in the state of
its incorporation or organization, (b) change its chief executive office,
principal place of business, mailing address, corporate offices or warehouses or
locations at which Collateral is held or stored (other than a change in the
location of Chiropractic Care Facilities within the same region in accordance
with Ordinary Course of Business), or the location of its records concerning the
Collateral as set forth in this Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless the Administrative
Agent shall have received at least thirty (30) days prior written notice of such
change and the Administrative Agent shall have acknowledged in writing that
either (1) such change will not adversely affect the validity, perfection or
priority of the Administrative Agent’s security interest in the Collateral, or
(2) any reasonable action requested by the Administrative Agent in connection
therewith has been completed or taken (including any action to continue the
perfection of any Liens in favor of the Administrative Agent in any Collateral),
provided that, any new location shall be in the continental U.S. Such Grantor
shall not change its fiscal year which currently ends on December 31.

 



15



ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

 

5.1.       Events of Default. The occurrence of any one or more of the following
events shall constitute an Event of Default hereunder:

 

(a)                Any representation or warranty made by or on behalf of any
Grantor under or in connection with this Security Agreement shall be materially
false as of the date on which made.

 

(b)                Any Grantor shall fail to observe or perform any of the terms
or provisions of Article IV.

 

(c)                Any Grantor shall fail to observe or perform any of the terms
or provisions of this Security Agreement (other than a breach which constitutes
an Event of Default under any other Section of this Article V), and such failure
shall continue unremedied for a period of fifteen (15) days after the earlier of
knowledge of such breach or notice thereof from the Administrative Agent.

 

(d)                The occurrence of any “Event of Default” under, and as
defined in, the Credit Agreement.

 

(e)                Any Equity Interest which is included within the Collateral
shall at any time constitute a Security or the issuer of any such Equity
Interest shall take any action to have such interests treated as a Security
unless (i) all certificates or other documents constituting such Security have
been delivered to the Administrative Agent and such Security is properly defined
as such under Article 8 of the UCC of the applicable jurisdiction, whether as a
result of actions by the issuer thereof or otherwise, or (ii) the Administrative
Agent has entered into a control agreement with the issuer of such Security or
with a securities intermediary relating to such Security and such Security is
defined as such under Article 8 of the UCC of the applicable jurisdiction,
whether as a result of actions by the issuer thereof or otherwise.

 

5.2.Remedies.

 

(a)                Upon the occurrence of an Event of Default, the
Administrative Agent, with the concurrence or at the direction of the Required
Lenders, may exercise any or all of the following rights and remedies:

 

(i)                 those rights and remedies provided in this Security
Agreement, the Credit Agreement, or any other Loan Document; provided that, this
Section 5.2(a) shall not be understood to limit any rights or remedies available
to the Administrative Agent and the other Secured Parties prior to an Event of
Default;

 

(ii)              those rights and remedies available to a secured party under
the UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;

 

(iii)            give notice of sole control or any other instruction under any
Deposit Account Control Agreement or and other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral;

 



16



(iv)             without notice (except as specifically provided in Section 8.1
or elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and

 

(v)               concurrently with written notice to the applicable Grantor,
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations, exercise the voting and all other rights as a
holder with respect thereto, collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.

 

(b)                The Administrative Agent, on behalf of the Secured Parties,
may comply with any applicable state or federal law requirements in connection
with a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

(c)                The Administrative Agent shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales, to purchase for the benefit of the Administrative Agent and the
other Secured Parties, the whole or any part of the Collateral so sold, free of
any right of equity redemption, which equity redemption the Grantor hereby
expressly releases.

 

(d)                Until the Administrative Agent is able to effect a sale,
lease, or other disposition of Collateral, the Administrative Agent shall have
the right to hold or use Collateral, or any part thereof, to the extent that it
deems appropriate for the purpose of preserving Collateral or its value or for
any other purpose deemed appropriate by the Administrative Agent. The
Administrative Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Administrative
Agent’s remedies (for the benefit of the Administrative Agent and the other
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.

 

(e)                If, after the Credit Agreement has terminated by its terms
and all of the Obligations have been paid in full, there remain Swap Agreement
Obligations outstanding, the Required Lenders may exercise the remedies provided
in this Section 5.2 upon the occurrence of any event which would allow or
require the termination or acceleration of any Swap Agreement Obligations
pursuant to the terms of the Swap Agreement.

 

(f)                 Notwithstanding the foregoing, neither the Administrative
Agent nor any other Secured Party shall be required to (i) make any demand upon,
or pursue or exhaust any of its rights or remedies against, any Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of its rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.

 

(g)                Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
clause (a) above. Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so.

 



17



5.3.       Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence of an Event of Default, each Grantor
will:

 

(a)                assemble and make available to the Administrative Agent the
Collateral and all books and records relating thereto at any place or places
specified by the Administrative Agent, whether at a Grantor’s premises or
elsewhere;

 

(b)                permit the Administrative Agent, by the Administrative
Agent’s representatives and agents, to enter, occupy and use any premises where
all or any part of the Collateral, or the books and records relating thereto, or
both, are located, to take possession of all or any part of the Collateral or
the books and records relating thereto, or both, to remove all or any part of
the Collateral or the books and records relating thereto, or both, and to
conduct sales of the Collateral, without any obligation to pay the applicable
Grantor for such use and occupancy;

 

(c)                prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the Securities and Exchange Commission or any other
applicable government agency, registration statements, a prospectus and such
other documentation in connection with the Pledged Collateral as the
Administrative Agent may request, all in form and substance satisfactory to the
Administrative Agent, and furnish to the Administrative Agent, or cause an
issuer of Pledged Collateral to furnish to the Administrative Agent, any
information regarding the Pledged Collateral in such detail as the
Administrative Agent may specify;

 

(d)                take, or cause an issuer of Pledged Collateral to take, any
and all actions necessary to register or qualify the Pledged Collateral to
enable the Administrative Agent to consummate a public sale or other disposition
of the Pledged Collateral; and

 

(e)                at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the Administrative Agent’s request, the following reports with
respect to the applicable Grantor: (i) a reconciliation of all Accounts; (ii) an
aging of all Accounts; (iii) trial balances; and (iv) a test verification of
such Accounts.

 

5.4.       Grant of Intellectual Property License. For the purpose of enabling
the Administrative Agent to exercise the rights and remedies under this Article
V at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby (a) grants to the
Administrative Agent, for the benefit of itself and the other Secured Parties,
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense any
intellectual property rights now owned or hereafter acquired by such Grantor,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof
and (b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein. Upon the
termination of the Credit Agreement, the grant under this Security Agreement
shall co-terminate.

 



18



ARTICLE VI

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1.             Account Verification. The Administrative Agent may at any time
after the occurrence of an Event of Default, in the Administrative Agent’s own
name, in the name of a nominee of the Administrative Agent, or in the name of
any Grantor communicate (by mail, telephone, facsimile or otherwise) with the
Account Debtors of any such Grantor, parties to contracts with any such Grantor
and obligors in respect of Instruments of any such Grantor to verify with such
Persons, to the Administrative Agent’s satisfaction, the existence, amount,
terms of, and any other matter relating to, Accounts, Instruments, Chattel
Paper, payment intangibles and/or other Receivables.

 

6.2.             Authorization for Administrative Agent to Take Certain Action.

 

(a)       Each Grantor irrevocably authorizes the Administrative Agent at any
time and from time to time in the sole discretion of the Administrative Agent
and appoints the Administrative Agent as its attorney-in-fact (i) to endorse and
collect any cash proceeds of the Collateral, (ii) to file any financing
statement with respect to the Collateral and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iii) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(iv) to discharge past due taxes, assessments, charges, fees or Liens on the
Collateral (except for such Liens that are permitted under Section 6.02 of the
Credit Agreement), (v) to contact Account Debtors for any reason, (vi) to demand
payment or enforce payment of the Receivables in the name of the Administrative
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (vii) to sign
such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (viii) to exercise all of such Grantor’s rights
and remedies with respect to the collection of the Receivables and any other
Collateral, (ix) to settle, adjust, compromise, extend or renew the Receivables,
(x) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xi) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xii) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xiii) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xiv) to do
all other acts and things necessary to carry out this Security Agreement; and
such Grantor agrees to reimburse the Administrative Agent on demand for any
payment made or any expense incurred by the Administrative Agent in connection
with any of the foregoing; provided that, this authorization shall not relieve
such Grantor of any of its obligations under this Security Agreement or under
the Credit Agreement.

 

(b)       All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, under this Section 6.2
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent agrees that, except for the powers granted in Section
6.2(a)(ii)-(iv) and Section 6.2(a)(xiv), it shall not exercise any power or
authority granted to it unless an Event of Default has occurred and is
continuing.

 



19



6.3.             Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) OF THE GRANTOR WITH RESPECT TO ITS PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED
COLLATERAL, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS OR
MEMBERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS OR MEMBERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF A DEFAULT.

 

6.4.             Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS
COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS
SECURITY AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY
LENDER, ANY OTHER SECURED PARTY, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF
THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO SUCH PARTY’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

 

ARTICLE VII

GENERAL PROVISIONS

 

7.1       Waivers. Each Grantor hereby waives notice of the time and place of
any public sale or the time after which any private sale or other disposition of
all or any part of the Collateral may be made. To the extent such notice may not
be waived under applicable law, any notice made shall be deemed reasonable if
sent to Grantors, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any other Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such Secured Party as finally determined by a court of competent jurisdiction.
To the extent it may lawfully do so, each Grantor absolutely and irrevocably
waives and relinquishes the benefit and advantage of, and covenants not to
assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise.
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 



20



7.2.       Limitation on Administrative Agent’s and Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail to incur expenses deemed significant by
the Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. The Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to the Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 7.2.

 

7.3.       Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

 

7.4.       Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 7.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.

 



21



7.5       Specific Performance of Certain Covenants. Each Grantor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, or 7.7
will cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Administrative Agent and the other Secured Parties to
seek and obtain specific performance of other obligations of the Grantors
contained in this Security Agreement, that the covenants of the Grantors
contained in the Sections referred to in this Section 7.5 shall be specifically
enforceable against the Grantors.

 

7.6.       Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or any other Secured Party unless
such authorization is in writing signed by the Administrative Agent with the
consent or at the direction of the Required Lenders.

 

7.7.       No Waiver; Amendments; Cumulative Remedies. No failure or delay by
the Administrative Agent or any other Secured Party to exercise any right or
power under this Security Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the other Secured Parties hereunder
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Security Agreement or consent
to any departure by the Grantor therefrom shall in any event be effective unless
in writing signed by the Administrative Agent with the concurrence or at the
direction of the Lenders required under Section 9.02 of the Credit Agreement and
then only to the extent in such writing specifically set forth.

 

7.8.       Limitation by Law; Severability of Provisions. All rights, remedies
and powers provided in this Security Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.

 

7.9       Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 



22



7.10.       Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent, the other Secured Parties and their respective successors
and assigns (including all persons who become bound as a debtor to this Security
Agreement), except that no Grantor shall have the right to assign its rights or
delegate its obligations under this Security Agreement or any interest herein,
without the prior written consent of the Administrative Agent. No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Secured Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, hereunder.

 

7.11.       Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

 

7.12.       Taxes and Expenses. Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any. The Grantors shall reimburse the Administrative Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and, to the extent provided in the Credit Agreement in
the audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

 

7.13.       Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

7.14.       Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations other than
contingent indemnification obligations as to which no claim has been made have
been indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit has been delivered to the Administrative Agent
as required by the Credit Agreement) and no commitments of the Administrative
Agent or the Lenders which would give rise to any Secured Obligations are
outstanding.

 

7.15.       Entire Agreement. This Security Agreement and the other Loan
Documents embody the entire agreement and understanding between the Grantors and
the Administrative Agent relating to the Collateral and supersedes all prior
agreements and understandings between the Grantors and the Administrative Agent
relating to the Collateral.

 

7.16.       CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS
(INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ), BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

7.17.       CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S.
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

 



23



7.18.       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

7.19.       Indemnity. Each Grantor hereby agrees to indemnify the
Administrative Agent, the other Secured Parties and their respective successors,
assigns, agents and employees (collectively, “Indemnitees”), from and against
any and all liabilities, damages, penalties, suits, fees, costs, and expenses of
any kind and nature (including, without limitation, all expenses of litigation
or preparation therefor whether or not the Administrative Agent or any other
Secured Party is a party thereto) imposed on, incurred by or asserted against
the Administrative Agent or any other Secured Party, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by any Secured Party or any
Grantor, and any claim for Patent, Trademark or Copyright infringement);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, damages, penalties, suits, fees, costs, and
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

7.20.       Counterparts. This Security Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 



24



ARTICLE VIII

NOTICES

 

8.1.       Sending Notices. Any notice required or permitted to be given under
this Security Agreement shall be sent in accordance with Section 9.01 of the
Credit Agreement.

 

8.2.       Change in Address for Notices. Each of the Grantors and the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Lenders to the
Administrative Agent pursuant to Article VIII of the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor Administrative
Agent shall act) as such hereunder only on the express conditions contained in
such Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 



25



IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS:

 

THE JOINT CORP.

 

By: /s/ Jake Singleton

Name: Jake Singleton

Title: CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Pledge and Security Agreement - JPMorgan/The Joint Corp.
Financing]

 







JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By: /s/ Brendan Kelly

Name: Brendan Kelly

Title: Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Pledge and Security Agreement - JPMorgan/The Joint Corp.
Financing]

 







EXHIBIT A



(See Section 4.8 of Security Agreement)

 

AMENDMENT

 

 

 

This Amendment, dated ________________, ___ is delivered pursuant to Section 4.8
of the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Pledge and Security Agreement, dated February __, 2020, between
the undersigned, as the Grantors, and JPMorgan Chase Bank, N.A., as the
Administrative Agent, ([as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof,] the “Security Agreement”) and that
the Collateral listed on Schedule I to this Amendment shall be and become a part
of the Collateral referred to in said Security Agreement and shall secure all
Secured Obligations referred to in the Security Agreement.

 

 

 

 

 

 

_________________________________

 

By: ______________________________

Name:____________________________

Title:_____________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 



2



Schedule I to Amendment to Security Agreement

 

COMMERCIAL TORT CLAIMS

 

{NOTE: SPECIFICALLY DESCRIBE THE CLAIM (I.E. PARTIES, DESCRIPTION OF THE
DISPUTE, CASE NUMBER – IF AVAILABLE) - SEE OFFICIAL COMMENT 5 TO SECTION 9-108
OF THE UCC}.

 

Name of Grantor Description of Claim Parties Case Number; Name of Court where
Case was Filed                

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



3



ANNEX I TO PLEDGE AND SECURITY AGREEMENT

 

Reference is hereby made to the Pledge and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), dated as of February __, 2020 by and among The Joint Corp., a
Delaware corporation (the “Borrower”) and certain other entities which become
parties to the Security Agreement from time to time, including, without
limitation, those that become party thereto by executing a Security Agreement
Supplement in substantially the form hereof (such parties, including the
undersigned, the “Grantors”), in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”). Each capitalized terms used
herein and not defined herein shall have the meanings given to it in the
Security Agreement.

 

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[__________________________] [corporation] [partnership] [limited liability
company] (the “New Grantor”) agrees to become, and does hereby become, a Grantor
under the Security Agreement and agrees to be bound by such Security Agreement
as if originally a party thereto. The New Grantor hereby pledges, assigns and
grants to the Administrative Agent a security interest in all of the New
Grantor’s right, title and interest in and to the Collateral, whether now owned
or hereafter acquired, to secure the prompt and complete payment and performance
of the Secured Obligations.

 

By its execution below, the New Grantor represents and warrants as to itself
that all of the representations and warranties contained in the Security
Agreement are true and correct in all respects as of the date hereof. The New
Grantor represents and warrants that the supplements to the Perfection
Certificate attached hereto are true and correct in all respects and such
supplements set forth all information required to be scheduled under the
Security Agreement. The New Grantor shall take all steps necessary to perfect,
in favor of the Administrative Agent, a first-priority security interest in and
lien against the New Grantor’s Collateral, including, without limitation,
delivering all certificated Pledged Collateral to the Administrative Agent (and
other Collateral required to be delivered under the Security Agreement), and
taking all steps necessary to properly perfect the Administrative Agent’s
interest in any uncertificated Pledged Collateral.

 

IN WITNESS WHEREOF, [NAME OF NEW GRANTOR], a [__________________] [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Security Agreement as of this ___________ day of
____________, ____.

 

[NAME OF NEW GRANTOR]

 

By:

Name:_______________________________

Title:________________________________

 

 

 

 

 

 

 

 

4

 

 

